 

_\-j`

§

AO 245B (CASDRev. 01/19) Judgment in a Criminal Case for Revocations

 

 

UNITED STATES DISTRICT COUBT
SOUTHERN DISTRICT OF CALIFORNIA§ [§

§ t

    

UNITED STATES OF AMERICA JUDGMENT IN A C il¥)IlINAL CA,SE_..
(For Revocation ofProbation§6r §upervised Release)
V_ (For OEt`enses Coinmitted On or After November 1,1937)
DI_ANA GAMA (1) CaSe Numbel': lOCR2397-BEN

Charged as: Diana Relna Ramos GERALD T_ MCFADDEN

Defendant’s Attorney

 

 

REGISTRAT!QN No. 18958298

m - . .

THE DEFENDANTZ

§§ admitted guilt to violation of allegation(s) No. l OF THE ORDER TO SHOW CAUSE.

l:§ was found guilty in violation of allegation(s) No. after denial Of guilty.

 

Accordingl_y, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number Nature of Violation
1 nvl, Committed a federal, state or local offense

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances

]annarvM
Date o mposizt n of Sentence c

V§//é//é€éf//

HON. Ro itc
UNITE ST}/ ISTRICT JUD E

lOCR23 97-BEN

 

 

 

t,_§~

AO 245B (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

 

DEFENDANT: DIANA GAMA (l) Judgment - Page 2 of 2
Charged as: Diana Reina Ramos
CASE NUMBER: lOCR23 97-BEN

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
TH[RTY (30) MONTHS AS FOLLOWS:

TWELVE (12) MONTHS CONSECUTIVE TO THE SENTENCE IMPOSED IN CASE lSCR?)SlG-BAS;
EIGHTEEN (18) MONTHS CONCURRENT TO THE SENTENCE IMPOSED IN CASE lSCR3516-BAS.

|:|. Sentence imposed pursuant to Title 8 USC Section 1326(b).
L__| The court makes the following recommendations to the Bureau of Prisons:

The defendant is remanded to the custody of the United States Marshal.

|:| The defendant shall Surrender to the United States Marshal for this district:
|:| at A.M. on

 

 

l:| as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

[:| on or before

|I as notified by the United States Marshal.

|:l as notified by the Probation or Pretrial Services Of`fice.

 

 

 

 

 

RETURN
I have executed this judgment as folloWs:
Dcfendant delivered on to
at , With a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

10CR23 97-BEN

 

 

